 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       BRITTNEY FLOW-SUNKETT, GLENN                    No. 2:19-cv-1009 KJM KJN P
         SUNKETT,
12
                          Plaintiffs,
13                                                       FINDINGS AND RECOMMENDATIONS
               v.
14
         RALPH DIAZ, et al.,
15
                          Defendants.
16

17

18            Plaintiff Glenn Sunkett is a state prisoner, proceeding pro se; Brittney Flow-Sunkett is

19   Glenn’s wife. On June 18, 2019, plaintiffs filed a complaint in this action bearing both their

20   signatures. (ECF No. 7.) The court’s own records reveal that on June 12, 2019, plaintiffs filed a

21   complaint containing virtually identical allegations against the same 14 defendants. (Sunkett v.

22   Diaz, Case No. 1:19-cv-0816 AWI GSA (E.D. Cal.) (Fresno)).1 Due to the duplicative nature of

23   the present action, the court will recommend that the complaint be dismissed.

24            Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

25   prejudice. See Fed. R. Civ. P. 41(b).

26   ////

27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1            These findings and recommendations are submitted to the District Judge assigned to this

 2   case pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days after being served

 3   with these findings and recommendations, plaintiff may file written objections with the court.

 4   The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 7   Cir. 1991).

 8   Dated: July 18, 2019

 9

10
     /cw/sunk0816.23
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
